Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-28, drawn to a negative pressure wound therapy bandage comprising a membrane and a pump assembly.
Group II, claim(s) 29-56, drawn to a method of providing a negative pressure wound therapy bandage comprising a device comprising a membrane and a pump assembly, positioning said negative pressure wound therapy bandage over the wound, and applying a compressive force.
Group III, claim(s) 57, drawn to a negative pressure wound therapy bandage comprising a membrane, a pump assembly, and wherein no part of a pump chamber is defined by the wound.
Group IV, claim(s) 58, drawn to a negative pressure wound therapy bandage comprising a membrane, a pump assembly, and wherein the pump does not apply positive pressure to the wound.
Group V, claim(s) 59, drawn to a negative pressure wound therapy bandage comprising a membrane, a pump assembly, and wherein the pump is connected to the wound chamber
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by, this technical Gross (US 5549584 A, citied on International Written Opinion. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups I and II.
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups I and III.
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups I and IV.
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical .
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups II and III.
Groups II and VI lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups II and VI.
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups II and V.
 lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups III and VI.
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups III and V.
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by said membrane, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posteriori among groups IV and V.
Further upon the election of invention I or II, This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Species A: a device comprises a pump assembly comprises a flange (Claims 6-8, 34-36, and 54-55 in part, as shown in figure 1)
Species B: a device comprises a pump assembly comprises a pair of pedestals (Claims 9-10 and 37-38 in part, as shown in figure 21).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claim 1 is generic to claims 6-8 and 9-10, Claim 29 is generic to claims 34-36, 54-55, and 37-38.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: Species A-B lack unity of invention because even though the inventions of these groups require the technical feature of a membrane and a pump assembly carried by, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Gross. Gross teaches an apparatus for collecting body fluid comprises a membrane (figure 2, wound dressing 40) and a pump assembly carried by said membrane (figure 1, bellows 12). Since, the technical feature does not make a contribution over Gross, unity of invention lacking a posterior.
A telephone call was made to William Pegg on 1/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. The applicant requested a written office action.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/KAI H WENG/Examiner, Art Unit 3781